       Case 20-03103-sgj Doc 70 Filed 04/01/21        Entered 04/01/21 08:13:05       Page 1 of 3




The following constitutes the ruling of the court and has the force and effect therein described.




Signed March 31, 2021
______________________________________________________________________




                             UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

      In re:

      TNT QUADRANGLE PARTNERS, LP,                              Case No. 20-32006-sgj11V

               Debtor.

      TNT QUADRANGLE PARTNERS, LP, and
      TNT QUAD, LLC,

               Plaintiffs,

      v.
                                                                    Adv. No. 20-03103
      SRPF B/QUADRANGLE PROPERTY, LLC,
                                                         Removed from the 162nd Judicial District
                                                             Court of Dallas County, Texas,
               Defendant,
                                                                Cause No. DC-20-03256
      and

      BBVA USA, AN ALABAMA BANKING
      CORPORATION, F/K/A COMPASS BANK,

               Intervenor.

                                         FINAL JUDGMENT




     FINAL JUDGMENT                                                                        Page 1 of 3
 Case 20-03103-sgj Doc 70 Filed 04/01/21             Entered 04/01/21 08:13:05         Page 2 of 3




        Before the Court is the Plaintiffs’ Fourth Amended Petition and Application for Temporary

Restraining order and Temporary Injunction (the “Petition”), filed by TNT Quadrangle Partners,

L.P. and TNT Quad, LLC (collectively, the “Plaintiffs”), as well as the Plea in Intervention by

BBVA USA, an Alabama Banking Corporation, f/k/a Compass Bank, filed by BBVA USA, an

Alabama Banking Corporation f/k/a Compass Bank (the “Intervenor”).

        On September 17, 2020, SRPF B/Quadrangle Property, LLC (the “Defendant”) filed its

Defendant’s Motion for Summary Judgment (the “Motion”). The Court conducted a hearing on

the Motion on February 10, 2021. On February 26, 2021, the Court entered its Order Granting

Defendant’s Motion for Summary Judgment (Dkt. No. 59, the “Summary Judgment Order”), which

provides in relevant part as follows:

               ORDERED that the Motion is GRANTED, and the Landlord is
               entitled summary judgment on all claims and causes of action set
               forth in the Plaintiffs’ Fourth Amended Petition and Application for
               Temporary Restraining order and Temporary Injunction.

The Court conducted a status conference on March 30, 2021 at which the Court held: (1) both

Plaintiffs had adequate notice of the Motion; (2) both Plaintiffs’ claims set forth in the Petition are

identical and therefore indistinguishable (i.e., both Plaintiffs asserted the exact same claims against

the Defendant); and (3) both Plaintiffs likewise had adequate notice of the hearing on the Motion.

Thus, the Court held, the Summary Judgment Order fully disposed of the identical claims of both

Plaintiffs.

        On February 19, 2021, the Defendant filed its Defendant’s Motion for Summary Judgment

on Plea in Intervention and Request for Leave to File Same. After conducting a hearing on the

same on March 23, 2021, the Court entered its Order Granting Defendant’s Motion for Summary

Judgment on Plea in Intervention and Request for Leave to File Same.




FINAL JUDGMENT                                                                               Page 2 of 3
 Case 20-03103-sgj Doc 70 Filed 04/01/21           Entered 04/01/21 08:13:05           Page 3 of 3




       All claims asserted by all parties to this adversary proceeding have been resolved on

summary judgment. Accordingly, it is hereby—

       ORDERED, ADJUDGED, and DECREED that the Plaintiffs and the Intervenor take

nothing against the Defendant in this adversary proceeding.

       This is a final judgment. All relief not granted herein is denied.

                                    ### End of Judgment ###

                                                              Judgment submitted by:

                                                              /s/ Julian P. Vasek
                                                              Julian P. Vasek
                                                              Texas Bar No. 24070790
                                                              jvasek@munsch.com
                                                              MUNSCH HARDT KOPF & HARR P.C.
                                                              500 N. Akard St, Ste. 3800
                                                              Dallas, TX 75201
                                                              214-855-7500

                                                              COUNSEL FOR SRPF
                                                              B/QUADRANGLE PROPERTY LLC




FINAL JUDGMENT                                                                             Page 3 of 3
